EXECUTION VERSION


ANNEX I TO ECCA
AND LLC AGREEMENT
DEFINITIONS
“1940 Investment Company Act” means the Investment Company Act of 1940, as
amended.
“Acceptable Credit Party” means a commercial bank or other financial institution
which maintains an office or corresponding office in the United States, whose
long-term unsecured debt is rated “A-” or higher by S&P and “A3” or higher by
Moody’s Investor Service, Inc. and which has a tangible net worth of at least
$500,000,000.
“Accounting Firm” means any of Deloitte Touche Tohmatsu, Ernst & Young, KPMG
International, PricewaterhouseCoopers or any nationally-recognized Affiliate
thereof, reasonably approved by Class Majority Vote.
“Accounting Period” is defined in Section 5.1(d)(i) of the LLC Agreement.
“Act” is defined in the Preliminary Statements to the LLC Agreement.
“Adjusted Capital Account” means the Capital Account of a Member (a) increased
by the amount of potential deficit that the Member is deemed obligated to
restore, calculated as described in the last sentence of Treasury
Regulation Section 1.704-2(g)(1) and the last sentence of Treasury
Regulation Section 1.704-2(i)(5), and (b) decreased by expected items described
in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
“Administrative Services Agreement” means the First Amended and Restated
Administrative Services Agreement, dated as of June 14, 2019, between the
Company and Bloom.
“Administrator” means Bloom or any replacement administrator under an
Administrative Services Agreement.
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition, the term “control” (and correlative terms) means (a) the
ownership of 50% or more of the equity interest in a Person, or (b) the power,
whether by contract, equity ownership or otherwise, to direct or cause the
direction of the policies or management of a Person. Bloom will not be
considered an Affiliate or owner of Mehetia.
“Agreement” means the LLC Agreement if used in the LLC Agreement or the ECCA if
used in the ECCA.
“Annual Budget” is defined in Section 7.1(b) of the LLC Agreement.


# 7371607_20.Docx

--------------------------------------------------------------------------------




“Applicable Laws” means all laws (including common law), constitutions,
statutes, rules, regulations, ordinances, judgments, settlements, orders,
decrees, injunctions, and writs of any Governmental Authority, in each case,
having jurisdiction over Bloom, DSGH, the Company, Southern, the Administrator
or the Project, as applicable (but excluding the Tariffs).
“Appraisal Method” means one appraiser shall be appointed by the holders of a
majority of the Class A Membership Interests and one appraiser shall be
appointed by the holders of a majority of the Class B Membership Interests, in
each case, within 15 days of invocation of this procedure, which appraisers
shall attempt to agree upon the fair market value of the Class B Membership
Interests or Company property, as applicable. If either holders of the Class A
Membership Interests or holders of the Class B Membership Interests do not
appoint their respective appraiser within five (5) days after the end of such
fifteen (15) day period, the determination of the appraiser appointed by the
other Person (if so appointed within such period) shall be conclusive and
binding on the Members. If the appraisers appointed by the holders of Class A
Membership Interests and the holders of Class B Membership Interests are unable
to agree upon the fair market value within thirty (30) days after the
appointment of the second of such appraisers, the two appraisers shall appoint a
third appraiser. In such case, the average of the two determinations of the
appraisers that are closest in amount shall be conclusive and binding on the
Members, unless the determination of any of the appraisers differs from the
middle determination by more than twice the amount by which the remaining
determination differs from the middle determination, in which case the most
disparate appraisal shall be excluded, and the average of the remaining two
determinations shall be conclusive and binding on the Members.
“Assumed Tax Benefits” is defined in Section 7.1(d) of the ECCA.
“Assumed Tax Benefits Collateral” is defined in Section 11.16 of the LLC
Agreement.
“Assumed Tax Benefits Damages” is defined in Section 7.1(d) of the ECCA.
“Bankruptcy” of a Person means the occurrence of any of the following events:
(a) the filing by such Person of a voluntary case or the seeking of relief under
any chapter of Title 11 of the United States Code, as now constituted or
hereafter amended (the “Bankruptcy Code”), (b) the making by such Person of a
general assignment for the benefit of its creditors, (c) the admission in
writing by such Person of its inability to pay its debts as they mature, (d) the
filing by such Person of an application for, or consent to, the appointment of
any receiver or a permanent or interim trustee of such Person or of all or any
portion of its property, including the appointment or authorization of a
trustee, receiver or agent under applicable law or under a contract to take
charge of its property for the purposes of enforcing a lien against such
property or for the purpose of general administration of such property for the
benefit of its creditors, (e) the filing by such Person of a petition





--------------------------------------------------------------------------------




seeking a reorganization of its financial affairs or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or statute,
(f) an involuntary case is commenced against such Person by the filing of a
petition under any chapter of the Bankruptcy Code and within sixty (60) days
after the filing thereof either the petition is not dismissed or the order for
relief is not stayed or dismissed, (g) an order, judgment or decree is entered
appointing a receiver or a permanent or interim trustee of such Person or of all
or any portion of its property, including the entry of an order, judgment or
decree appointing or authorizing a trustee, receiver or agent to take charge of
the property of such Person for the purpose of enforcing a lien against such
property or for the purpose of general administration of such property for the
benefit of the creditors of such Person, and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days, or (h) an
order, judgment or decree is entered, without the approval or consent of such
Person, approving or authorizing the reorganization, insolvency, readjustment of
debt, dissolution or liquidation of such Person under any such law or statute,
and such order, judgment or decree shall continue unstayed and in effect for a
period of sixty (60) days. The foregoing definition of “Bankruptcy” is intended
to replace and shall supersede the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
“Base Case Model” means the financial model titled Project Leone Model_Southern
Power (6.12.2019) – Base Case.xslm posted to the Project Leone Venue Deal
Solutions hosted by Bloom Energy.
“Bloom” means Bloom Energy Corporation, a Delaware corporation.
“BOF” has the meaning provided in the CapEx Agreement.
“Brookside Facility” means all Systems and BOF located at 512 E. Chestnut Hill
Road, Newark, DE 19713.
“Brookside Site” means the Site described in the Brookside Site Lease.
“Brookside Site Lease” means the Lease Agreement, dated as of April 19, 2012,
between DDOT and the Company.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which commercial banks in New York City are authorized or required to be closed.
“CapEx Agreement” means that certain Fuel Cell System Supply and Installation
Agreement dated as of June 14, 2019 by and between Bloom and the Company.





--------------------------------------------------------------------------------




“Capital Account” means an account for each Member calculated as described in
Section 4.2(b) of the LLC Agreement and used to distribute assets at liquidation
as described in Section 10.2 of the LLC Agreement.
“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property contributed to the Company
with respect to the Membership Interests in the Company held or purchased by
such Member.
“Cause” means fraud, gross negligence or willful misconduct of the Managing
Member, solely in that capacity.
“Certificate” or “Certificate of Formation” is defined in the Preliminary
Statements to the LLC Agreement.
“Change of Control” means with respect to an entity, an event in which a Person
or Persons who prior to a transaction or series of transactions, possessed,
whether directly or indirectly, legally or beneficially:
(a)    50% or more of the equity, capital or profits interests of such entity;
or
(b)    Control of such entity;
and as a result of a consummation of any transaction or series of transactions
(including any merger or consolidation), such Person or Persons fails to
maintain, whether directly or indirectly, legally or beneficially, either of the
elements of control listed in clauses (a) or (b) above.
“Claims” is defined in Section 3.6(a) of the LLC Agreement.
“Class A Indemnified Costs” means, with respect to any Class A Member or the
Company, any and all damages, losses, claims, liabilities, demands, charges,
suits, Taxes, penalties, costs, and reasonable expenses (including court costs
and reasonable attorneys’ fees and expenses of one law firm for all Class A
Indemnified Parties and the Company) incurred by such Class A Indemnified
Parties or the Company, resulting from or relating to (i) any breach or default
or misrepresentation by any Class B Member or an Affiliate of a Class B Member
of any representation, warranty, covenant, indemnity or agreement under the ECCA
or the LLC Agreement, (ii) any action taken, or any failure to take action, by a
Class B Member or any Affiliate of a Class B Member that causes the Company to
fail to qualify (or to lose qualification) as a “Qualified Fuel Cell Provider
Project” under the QFCP-RC Tariff (except that any action taken, or failure to
act, by Bloom or any subcontractor of Bloom pursuant to a contract with the
Company will not be considered an action or failure of a Class B Member or its
Affiliate), or (iii) any claim for fraud or willful misconduct on





--------------------------------------------------------------------------------




the part of any Class B Member or any of Affiliate of a Class B Member relating
to the ECCA or the LLC Agreement.
“Class A Indemnified Parties” means DSGH and any person to whom DSGH transfers
any portion of its Class A Membership Interests in accordance with Article IX of
the LLC Agreement, and each of their respective Affiliates and each of their
respective shareholders, partners members, officers, directors, employees,
agents, and other representatives, and their respective successors and assigns.
“Class A Member” is defined in the Preamble of the LLC Agreement.
“Class A Member Competitor” means (a) Persons involved with combustion engine
development, commercialization or deployment, (b) Persons involved with fuel
cell development, commercialization or deployment, (c) Persons involved with the
development, commercialization or deployment of automobiles, and (d) Persons
(other than natural persons) majority owned in countries with Intellectual
Property risk.
“Class A Membership Interests” means membership interests in the Company that
are held initially by DSGH and have the rights described in the LLC Agreement.
“Class B Guaranty” means that certain Guaranty Agreement dated as of the
Effective Date, by Southern Power Company in favor of DSGH.
“Class B Indemnified Costs” with respect to any Class B Member or the Company,
any and all damages, losses, claims, liabilities, demands, charges, suits,
Taxes, penalties, costs, and reasonable expenses (including court costs and
reasonable attorneys’ fees and expenses of one law firm for all Class B
Indemnified Parties and the Company) incurred by such Class B Indemnified
Parties or the Company, resulting from or relating to (i) any breach or default
or misrepresentation by a Class A Member or its Affiliate, as applicable, of any
representation, warranty, covenant, indemnity or agreement under the ECCA or the
LLC Agreement (as a Class A Member, Managing Member or Partnership
Representative), (ii) any action taken, or any failure to take action, by the
Class A Member or its Affiliates that causes the Company to fail to qualify (or
to lose qualification) as a “Qualified Fuel Cell Provider Project” under the
QFCP-RC Tariff, or (iii) any claim for fraud or willful misconduct on the part
of such Class A Member or its Affiliate relating to the ECCA or the LLC
Agreement.
“Class B Indemnified Parties” means Southern and any person to whom Southern
transfers any portion of its Class B Membership Interests in accordance with
Article IX of the LLC Agreement, and each of their respective Affiliates and
each of their respective shareholders, partners members, officers, directors,
employees, agents, and other representatives, and their respective successors
and assigns.
“Class B Member” is defined in the Preamble of the LLC Agreement.





--------------------------------------------------------------------------------




“Class B Membership Interests” means the membership interests in the Company
that are initially held by Southern and having the rights described in the LLC
Agreement.
“Class Majority Vote” is defined in Section 3.2(f) of the LLC Agreement.
“Clean Technologies” means Clean Technologies II, LLC.
“Closing Date” means the date that the LLC Agreement is executed by the parties
thereto and the Initial Funding occurs.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” means Diamond State Generation Partners, LLC.
“Company Distributable Cash” means, as of any date, all cash, cash equivalents
and liquid investments (excluding Capital Contributions, Repurchase Payments and
Permitted Investments) held by the Company as of such date less all reasonable
reserves that, in the reasonable judgment of the Managing Member, are necessary
or appropriate for the operation of the Company consistently with the Prudent
Operator Standard. Reasonable reserves shall consist of any combination of the
following reserves as reasonably determined by the Managing Member, without
duplication: (a) necessary for payment of expenses included in the annual budget
of the Company, (b) necessary to prevent or mitigate an emergency situation,
(c) established with the prior written consent of the Members (by Class Majority
Vote), (d) necessary to allow the Company to meet expenses that are clearly
identified and expected with reasonable certainty to become due, but that are
not included in the annual budget of the Company, (e) necessary to ensure
sufficient spare parts or the payment of operational and maintenance costs for
the Project, and (f) any additional reserves approved by all of the Members.
“Company Minimum Gain” means the amount of minimum gain there is in connection
with nonrecourse liabilities of the Company, calculated in the manner described
in Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Confidential Information” is defined in Section 11.12(a) of the LLC Agreement.
“Consult” or “Consultation” means to confer with, and reasonably consider and
take into account the reasonable suggestions, comments or opinions of, another
Person.
“Control” or “Controlled by” means the possession, directly or indirectly, of
any of the following: (a) in the case of a corporation, more than 50% of the
outstanding voting securities thereof; (b) in the case of a limited liability
company, partnership, limited partnership or joint venture, the right to more
than 50% of the distributions (including liquidating distributions) therefrom;
(c) in the case of a trust or estate, including a business trust, more than 50%
of the beneficial interest therein; and (d) in the case of any other entity,





--------------------------------------------------------------------------------




more than 50% of the economic or beneficial interest therein; or in the case of
any entity, the power or authority, through ownership of voting securities, by
contract or otherwise, to exercise a controlling influence over the management
of the entity.
“DDOT” means the Delaware Department of Transportation.
“Depreciation” means for each Fiscal Year or part thereof, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable for
United States federal income tax purposes with respect to an asset for such
Fiscal Year or part thereof, except that if the Gross Asset Value of an asset
differs from its adjusted basis for United States federal income tax purposes at
the beginning of such Fiscal Year, the depreciation, amortization, or other cost
recovery deduction for such Fiscal Year or part thereof shall be an amount which
bears the same ratio to such Gross Asset Value as the United States federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year or part thereof bears to such adjusted tax basis. If such asset has
a zero adjusted tax basis, the depreciation, amortization, or other cost
recovery deduction for each taxable year shall be determined under a method
reasonably selected by the Managing Member and agreed to by Members representing
a Class Majority Vote.
“Designated Transfer” is defined in Section 9.6 of the LLC Agreement.
“Disqualified Entity” means (a) the United States, any state or political
subdivision thereof, any possession of the United States or any agency or
instrumentality of any of the foregoing; (b) any organization which is exempt
from tax imposed by the Code (including any former tax-exempt organization
within the meaning of Section 168(h)(2)(E) of the Code); (c) any Person who is
not a “United States person” (within the meaning of Section 7701(a)(30) of the
Code; (d) any Indian tribal government described in Section 7701(a)(40) of the
Code; (e) any “tax-exempt controlled entity” under Section 168(h)(6)(F) of the
Code; and (f) any partnership or other pass-through entity (including a
disregarded entity) a direct owner of which is described in clauses (a)–(e) or
this clause (f); provided, that any such Person shall not be considered a
Disqualified Entity to the extent that (i) the exception under Section
168(h)(1)(D) of the Code applies with respect to the income from the Company for
that Person, (ii) the Person is described within clause (c) of this definition
and the exception under Section 168(h)(2)(B)(i) of the Code applies with respect
to the income from the Company for that Person, or (iii) such Person avoids
being a “tax-exempt controlled entity” under Section 168(h)(6)(F) of the Code by
making an election under Section 168(h)(6)(F)(ii) of the Code.
“Distribution Date” means, in respect of every month, commencing the month
following the Effective Date of the LLC Agreement, the date that falls on the
last Business Day of such month.
“Dollars” or “$” means the lawful currency of the United States of America.





--------------------------------------------------------------------------------




“DPL” means Delmarva Power & Light Company, a DPSC regulated utility company.
“DPL Agreements” means the service applications between the Company and DPL with
respect to the REPS Act and the Tariffs, whereby DPL shall (a) serve as the
agent for collection of amounts due from the Company (if any) and for
disbursement of amounts due to the Company under the QFCP-RC Tariff and (b) sell
to the Company natural gas under the Gas Tariff.
“DPSC” means the Delaware Public Service Commission, the Governmental Authority
charged with regulating DPL and issuing the Tariffs.
“DSGH” means Diamond State Generation Holdings, LLC, a Delaware limited
liability company.
“DSGH LLC Agreement” or “DSGH LLCA” means the Third Amended and Restated Limited
Liability Company Agreement of DSGH dated as of June 14, 2019, by and between
Clean Technologies and Mehetia.
“ECCA” means the Equity Capital Contribution Agreement with respect to the
Company dated as of June 14, 2019 by and between Bloom, Southern, DSGH and the
Company.
“Effective Date” is defined in the Preamble of the ECCA and in the Preliminary
Statements of the LLC Agreement, as applicable.
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, mortgage, security interest, right of
first refusal or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.
“Energy” means three-phase, 60-cycle alternating current electric energy
produced by the Systems.
“Environmental Laws” means all Applicable Laws pertaining to the environment,
human health, safety and natural resources, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), and the Superfund Amendments and Reauthorization Act of
1986, the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et
seq.), and the Hazardous and Solid Waste Amendments Act of 1984, the Clean Air
Act (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (also
known as the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300f et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), and any





--------------------------------------------------------------------------------




similar or analogous state and local statutes or regulations promulgated
thereunder and decisional law of any Governmental Authority, as each of the
foregoing may amended or supplemented from time to time in the future, in each
case to the extent applicable with respect to the property or operation to which
application of the term “Environmental Laws” relates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Transaction” means the repurchase of the Existing Systems pursuant to
the Repurchase Agreement and the purchase and sale of the New Systems pursuant
to the CapEx Agreement.
“Exempt Wholesale Generator” means an “exempt wholesale generator” under PUHCA.
“Existing Project” is defined in the Preliminary Statements to the ECCA.
“Existing BOF” has the meaning provided in the CapEx Agreement.
“Existing Systems” is defined in the Preliminary Statements to the ECCA.
“Existing Systems Income and Losses” has the meaning set forth in Section 5.1(a)
of the LLC Agreement.
“Existing Systems Output Percentage” has the meaning set forth in Section
5.1(d)(ii) of the LLC Agreement.
“Extraordinary Shared Facility Maintenance Expenses” has the meaning set forth
in Section 5.1(d)(iii) of the LLC Agreement.
“Extraordinary Shared Facility Revenue” has the meaning set forth in Section
5.1(d)(iv) of the LLC Agreement.
“Federal Power Act” or “FPA” means the Federal Power Act of 1935, as amended,
and the implementing regulations of FERC.
“FERC” means the Federal Energy Regulatory Commission and its successors.
“FERC 203 Application” means the application by the Company seeking the Section
203 Order.
“Final Contribution” means, with respect to any New System, the amount required
by the Company to pay the second installment of the Purchase Price with respect
to such New System and BOF, as required pursuant to the CapEx Agreement.





--------------------------------------------------------------------------------




“Final Determination” is defined in Section 7.1(d) of the ECCA.
“Financial Statements” is defined in Section 3.1(h) of the ECCA.
“Fiscal Year” is defined in Section 7.9 of the LLC Agreement.
“Flow of Funds Memorandum” is defined in Section 2.2(a) of the ECCA.
“Funding” means the Initial Funding and/or a Subsequent Funding, as the context
requires.
“Funding Date” means the date of any Funding.
“Funding Notice” means a notice in the form of Exhibit A to the ECCA.
“Funding Payments” means the payments made in connection with a Funding.
“Funding Termination Date” means December 31, 2019.
“GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, as in effect from time to
time, consistently applied and maintained on a consistent basis for a Person
throughout the period indicated and consistent with such Person’s prior
financial practice.
“Gas Tariff” means DPL’s Service Classification “LVG-QFCP-RC” filed for gas
service applicable to REPS Qualified Fuel Cell Provider Projects and approved by
DPSC in Order no. 8062 dated October 18, 2011, as adopted and supplemented by
DPSC’s Findings, Opinion and Order No. 8079, dated December 1, 2011.
“Governmental Approval” means all filings, notifications, orders, certificates,
determinations, registrations, permits, licenses, approvals and authorizations
with or of any Governmental Authority or other entity pursuant to applicable
Legal Requirements.
“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, state, province,
county, parish or municipality, jurisdiction, or other political subdivision
thereof, or any regional transmission organization or independent system
operator subject to the jurisdiction of FERC.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted tax
basis for federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Gross Fair Market Value of such asset as of the date of
contribution; provided that the initial Gross Asset Values of the assets
contributed





--------------------------------------------------------------------------------




to the Company on the Closing Date shall be shown in Schedule 4.2(b) to the LLC
Agreement;
(b)    the Gross Asset Values of all Company assets shall be adjusted to equal
their respective fair market values at the times described in Section 4.2(c) of
the LLC Agreement;
(c)    the Gross Asset Value of any item of Company assets distributed to any
Member shall be adjusted to equal the Gross Fair Market Value of such asset on
the date of distribution;
(d)    the Gross Asset Values of all Company assets shall be adjusted to reflect
any adjustments to the adjusted basis of such assets pursuant to Sections 734(b)
or 743(b) of the Code, but only to the extent that such adjustments are required
to be taken into account in determining Capital Accounts pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the Managing Member determines that an adjustment pursuant to subsection (b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subsection (d); and
(e)    if the Gross Asset Value of an asset has been determined or adjusted
pursuant to subsection (a), (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset.
“Gross Fair Market Value” means, with respect to any asset, the fair market
value of the asset as reasonably determined by the Managing Member and agreed to
by Members representing a Class Majority Vote.
“Indebtedness” means any of the following, including any amounts owed under the
Note Purchase Agreement by and among Diamond State Generation Holdings, LLC and
the purchasers party thereto, dated as of March 20, 2013, the Notes issued
thereunder, and any other agreements or instruments entered into in connection
therewith:
(a)    indebtedness for borrowed money owed to third parties;
(b)    obligations for the deferred purchase price of property or services
(c)    obligations evidenced by notes, bonds, debentures or other similar
instruments (whether or not convertible) or arising under indentures;
(d)    obligations arising out of any financial hedging, swap or similar
arrangements;





--------------------------------------------------------------------------------




(e)    obligations as lessee that would be required to be capitalized in
accordance with GAAP, whether or not recorded;
(f)    obligations in connection with any letter of credit, banker’s acceptance,
guarantee, surety, performance or appeal bond, or similar credit transaction;
(g)    interest payable with respect to Indebtedness referred to in clause (a)
through (f); and
(h)    the aggregate amount of all prepayment premiums, penalties, breakage
costs, “make whole amounts,” costs, expenses and other payment obligations that
would arise if all such items under clauses (a) through (g) were prepaid,
extinguished, unwound and settled in full as of such specified date.
“Indemnified Costs” means Class A Indemnified Costs or Class B Indemnified
Costs, as the context requires.
“Indemnified Party” means a Class A Indemnified Party or Class B Indemnified
Party, as the context requires.
“Indemnifying Party” means the Class A Member or either Class B Member, as the
context requires.
“Indemnity Cap” is defined in Section 7.1(d) of the ECCA.
“Independent Accountant” means Ernst & Young LLP.
“Independent Engineer” means Leidos Engineering, LLC.
“Independent Engineer Report” means the report of the Independent Engineer to be
dated on or before the Effective Date.
“Initial Funding” .is defined in Section 2.1 of the ECCA.
“Interconnection Agreement” means, with respect to (a) the Brookside Facility,
that certain Standard Agreement for Interconnection and Parallel Operation of
Generation Facilities, dated as of March 27, 2012, by and between Delmarva Power
and Light Company and Buyer, with respect to PJM Generation Interconnection
Request Queue Position X2-083; and (b) the Red Lion Facility, that certain
Interconnection Service Agreement, dated as of June 19, 2012, by and among PJM
Interconnection, L.L.C., Buyer, and Delmarva Power and Light Company, with
respect to PJM Generation Interconnection Request Queue Position X1-097.





--------------------------------------------------------------------------------




“Interconnection Facilities” means the portion of a Project interconnecting the
applicable Systems to the Interconnection Point.
“Interconnection Point” means, with respect to (a) the Brookside Facility, the
“Point of Interconnection” specified in the Interconnection Agreement for such
Facility, and (b) the Red Lion Facility, the “Point of Interconnection”
specified in the Interconnection Agreement for such Facility.
“Internal Rate of Return” means the discount rate that causes “A” to equal “B”
in present-value terms where “A” is the sum of the present values as of the
Effective Date, calculated using the Microsoft Excel “XIRR” function of (a) the
Tax Credits allocated to the Class B Members (equal to twenty five percent (25%)
of the Tax Credits associated with the New System prior to October 31, 2024 and
one hundred percent (100%) of the Tax Credit on and after October 31, 2024), and
(b) the tax savings from deductions and losses that the Class B Members are
allocated, and (c) cash that is distributed to the Class B Members, and (d) any
indemnity payments made by Bloom or the Class A Member to the Class B Members or
any Class B Indemnified Party that substitute for amounts in clauses (a), (b)
and (c), and where “B” is the sum of the present values as of the Effective
Date, calculated using the Microsoft Excel “XIRR” function, of (d) the Capital
Contributions that the Class B Members make to the Company (or are made to the
Company on such Members’ behalf), and (e) the tax detriment from (i) any taxable
income or gain allocated to the Class B Members, and (ii) any gain recognized by
the Class B Members under Section 731(a) of the Code as a result of
distributions or deemed distributions from the Company, and (f) without
duplication of amounts described in clause (e) hereof, any payment made by the
Class B Members to any tax authority after and solely as a result of an audit
with respect to the New Project or the Company.
“IP License” means that certain Intellectual Property License concerning certain
IP Rights between Bloom and Southern Power Company dated as of June 14, 2019.
“IP Rights” is defined in Section 3.1(x) of the ECCA.
“IRS” means the Internal Revenue Service or any successor agency.
“ITC” means the investment tax credit under Section 48 of the Code.
“Joint Senate Resolution” means the Senate Joint Resolution No. 1, dated May 23,
2019, directing the DPSC to review the Qualified Fuel Cell Provider Tariff with
the goal of finding ways to mitigate the future burden on DPL ratepayers.


“Knowledge” means, with respect to either Bloom or Southern, the actual
knowledge of the persons set forth for Bloom or Southern, as applicable, listed
below or their successors or replacements.





--------------------------------------------------------------------------------








Name
Company
[*]
Bloom
[*]
Bloom
[*]
Bloom
[*]
Southern





“kW” means kilowatt or one thousand watts of energy.
“Legal Requirement” means any law (including common law), statute, act, decree,
ordinance, rule, directive (to the extent having the force of law), order,
treaty, code or regulation (including any of the foregoing relating to health or
safety matters or any Environmental Law) or any interpretation of any of the
foregoing, as enacted, issued or promulgated by any Governmental Authority,
including all amendments, modifications, extensions, replacements or
re-enactments thereof.
“Liabilities” means any Indebtedness, liability, debt or obligation whatsoever,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, incurred or due or to become
due.
“LLC Agreement” or “LLCA” means the Third Amended and Restated Limited Liability
Company Agreement of the Company, dated as of June 14, 2019, by and between
Southern and DSGH.
“Major Decision” means the Managing Member causing the Company to take of any of
the actions set forth on Exhibit E to the LLC Agreement.
“Majority Vote” is defined in Section 3.2(f) of the LLC Agreement.
“Managing Member” is defined in Section 8.2(a) of the LLC Agreement.
“Managing Member Transfer Date” is defined in Section 8.2(a) of the LLC
Agreement.
“Marshall & Stevens” means Marshall & Stevens, Inc.
“Material Adverse Effect” means a material adverse effect in the aggregate on
the business, assets, liabilities, financial condition or results of operations
of the Company,





--------------------------------------------------------------------------------




excluding any effect resulting from (a) effects of weather or meteorological
events, (b) general industry strikes, work stoppages or other labor
disturbances, or (c) the execution or delivery of the Transaction Documents or
the transactions contemplated in them or the announcement of such transactions.
“Material Contract” means (a) a contract for the sale of Energy or transmission
services of a Facility for a term of more than one year, (b) a contract, lease,
indenture or security agreement under which the Company (i) has created,
incurred, assumed or guaranteed any indebtedness for borrowed money or
obligations under any lease that, in accordance with GAAP, or international
financial reporting standards, as applicable, should be capitalized, (ii) has
created a mortgage, security interest or other consensual encumbrance on any
property with a fair market value of more than $250,000 (other than any
Permitted Liens), or (iii) has a reimbursement obligation in respect of any
letter of credit, guaranty, bond, or other credit or collateral support
arrangement required to be maintained by the Company under the terms of any
contract referred to in clause (a) above, (c) a contract for management,
operation or maintenance of the Company or a Facility that requires payments of
more than $250,000, (d) a product warranty or repair contract by or with a
manufacturer or vendor of equipment owned or leased by the Company with a fair
market value of more than $250,000, (e) any other contract that is expected to
require payments by the Company, in the aggregate, of more than $250,000 per
calendar year, (f) the Transaction Documents and Project Documents, and (g) the
Tariffs other than the QFCP- RC Tariff. For the avoidance of doubt, the QFCP-RC
Tariff shall not be considered a contract or a Material Contract.
“Maximum Aggregate Southern Portfolio Purchase Price” has the meaning provided
in the CapEx Agreement.
“Mehetia” means Mehetia Inc., a Delaware corporation.
“Member” means any Person executing the LLC Agreement as of the date of the LLC
Agreement as a member of the Company or any Person admitted to the Company as a
member as provided in the LLC Agreement (each in the capacity as a member of the
Company), but does not include any Person who has ceased to be a member of the
Company.
“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulation Section 1.704-2(b)(4). An example is where a Member or a
person related to the Member makes a loan on a nonrecourse basis to the Company.
“Member Party” is defined in Section 3.6(a) of the LLC Agreement.
“Membership Interest” means the interest of a Member in the Company, including
rights to distributions (liquidating or otherwise), allocations, and to vote,
consent or approve, if any.





--------------------------------------------------------------------------------




“Minimum Gain Attributable to Member Nonrecourse Debt” means the amount of
minimum gain there is in connection with a Member Nonrecourse Debt, calculated
in the manner described in Treasury Regulation Section 1.704-2(i)(3).
“MOMA” means the Amended and Restated Master Operations and Maintenance
Agreement, dated as of June 14, 2019, between the Company and the Operator.
“Monthly Contribution” means, with respect to any New System, which is not an
Initial Funding New System, that is commissioned during the immediately
preceding calendar month, the amount equal to sum of sixty percent (60%) of the
aggregate Purchase Price of such New Systems, as required pursuant to the CapEx
Agreement.
“MW” means megawatt or one million watts of energy.
“NDA” is defined in Section 4.1 of the ECCA.
“New Project” is defined in the Preliminary Statements to the ECCA.
“New BOF” has the meaning provided in the Cap Ex Agreement.
“New Systems” means the Systems purchased by the Company pursuant to the CapEx
Agreement from and after the Effective Date.
“New Systems Income and Losses” has the meaning set forth in Section 5.1(b) of
the LLC Agreement.
“New Systems Output Percentage” has the meaning set forth in Section 5.1(d)(v)
of the LLC Agreement.
“Non-Managing Member” means (i) the Class B Member, while the Class A Member is
the Managing Member and (ii) the Class A Member, while the Class B Member is the
Managing Member.
“Notice” has the meaning set forth in Section 11.1 of the LLC Agreement.
“Nonrecourse Deduction” means a deduction for spending that is funded out of
nonrecourse borrowing by the Company or that is otherwise attributable to a
“nonrecourse liability” of the Company within the meaning of Treasury
Regulation Section 1.704-2.
“Operating Expenses” has the meaning set forth in Section 5.1(d)(vi) of the LLC
Agreement.
“Operating Revenue” has the meaning set forth in Section 5.1(d)(vii) of the LLC
Agreement.





--------------------------------------------------------------------------------




“Operations Report” is defined in Section 7.1(a) of the LLC Agreement.
“Operator” means Bloom.
“Ordinary Course of Business” means the ordinary conduct of business consistent
with past custom and practice (including with respect to quantity and
frequency).
“Organizational Documents” means the Certificate of Formation and the LLC
Agreement of the Company.
“Partnership Representative” is defined in Section 7.7(a) of the LLC Agreement.
“Party” means, for purposes of the ECCA, a party to the ECCA and for purposes of
the LLC Agreement, a party to the LLC Agreement.
“Payment Date Amount” has the meaning set forth in the Repurchase Agreement.
“Percentage Interest” means the percentage interest shown for a Class A Member
or Class B Member, as applicable, in Schedule 4.2(d) of the LLC Agreement, as
updated from time to time.
“Permitted Encumbrance” means Encumbrances (a) provided for under the
Transaction Documents, and (b) restrictions on transfer of the Membership
Interests under any applicable federal, state or foreign securities law.
“Permitted Investments” means any of the following having a maturity of not
greater than one year from the date of issuance thereof: (a) readily marketable
direct obligations of the government of the United States of America or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the government of the United States of America,
(b) insured certificates of deposit of or time deposits with any commercial bank
that is a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1,000,000,000 or (c) commercial paper issued by
any corporation organized under the laws of any State of the United States and
rated at least “Prime-1” (or the then equivalent grade) by Moody’s Investors
Service, Inc. or “A-1” (or the then equivalent grade) by Standard & Poor’s
Corporation.
“Permitted Liens” means (a) Liens for taxes not yet due or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, employees’,
contractors’, operators’ or other similar Liens or charges securing the payment
of expenses not yet due and payable that were incurred in the Ordinary Course of
Business of the Company or for amounts being contested in good faith





--------------------------------------------------------------------------------




and by appropriate proceedings, (c) obligations or duties to any Governmental
Authority arising in the Ordinary Course of Business (including under licenses
and permits held by the Company and under all applicable laws, rules,
regulations and orders of any Governmental Authority), (d) security interests
granted to satisfy credit support obligations or margin requirements under any
existing or subsequently entered into power purchase agreement, power sales
agreement, natural gas supply agreement (including the DPL Agreements), or swap
or hedge agreement, in each case, in which the Company (but not any Affiliate of
the Company) is the counterparty to such agreement, (e) Permitted Encumbrances
and (f) with respect to the Company, easements, rights-of-way, restrictions,
reservations and other similar encumbrances and exceptions to title existing or
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company,
taken as a whole.
“Permitted Transfer” has the meaning set forth in Section 9.5 of the LLC
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.
“PJM” means PJM Interconnection, LLC, a regional transmission organization.
“PJM Agreements” is defined in the QFCP-RC Tariff.
“PJM Grid” means the PJM electricity transmission grid.
“PJM Market” means the PJM-administered markets in which the Company is to sell
all of its energy, capacity, and ancillary services pursuant to the QFCP-RC
Tariff and the PJM Agreements, and any PJM successor market.
“Project” means, collectively, the Existing Project and the New Project.
“Portfolio” has the meaning provided in the MOMA.
“Project Documents” means (a) the DPL Agreements, (b) the PJM Agreements,
(c) the Site Leases, (d) the Gas Services Agreements, (e) the Wholesale Market
Participation Agreement, (f) the MOMA, (g) the CapEx Agreement, and (h) the
Repurchase Agreement.
“Prudent Operator Standard” means that a Person will (a) perform its duties in
compliance with the requirements of the Material Contracts, and (b) perform the
duties in accordance with commercially reasonable applicable fuel cell industry
standards, taking into account, (i) with respect to the New Systems, through the
Recapture Period the need to maintain qualification for ITC and to avoid any ITC
recapture event suffered by the Class B Member, and (ii) use sufficient and
properly trained and skilled personnel.





--------------------------------------------------------------------------------




“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations.
“Purchase Price” means the purchase price payable by the Company to Bloom for a
New System pursuant to the CapEx Agreement.
“QFCP-RC Tariff” means DPL’s Service Classification “QFCP-RC” for REPS Qualified
Fuel Cell Provider Projects as approved by DPSC in Order no. 8062 dated October
18, 2011, as adopted and supplemented by DPSC’s Findings, Opinion and Order No.
8079, dated December 1, 2011.
“Qualified Manager” means, with respect to any proposed Transfer, such Person is
(a) an entity that (i) has (x) owned or operated for a period of at least three
(3) years (within the then most recent four year period), and at the time of
such Transfer continues to own and operate, solid oxide fuel cell power
generating systems or (y) engaged a Person who has owned or operated for a
period of at least three (3) years (within the then most recent four year
period), and at the time of such Transfer continues to own and operate, solid
oxide fuel cell power generating systems. For avoidance of doubt, if the MOMA
remains in place with Bloom as the Operator, such Transferee shall be considered
a Qualified Manager.
“Quarter” means a calendar quarter.
“RECs” means any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a governmental
agency or independent certification board or group generally recognized in the
electric power generation industry, and generated by or associated with the
Project or electricity produced therefrom, but excluding the ITC.
“Red Lion Facility” means all Bloom Systems and BOF located at 1493 River Road,
New Castle, DE 19720.
“Red Lion Site Lease” means that certain Amended and Restated Lease Agreement,
dated as of June 26, 2012, between DPL and the Company.
“Representatives” means, with respect to any Person, the managing member(s), the
officers, directors, employees, representatives or agents (including investment
bankers, financial advisors, attorneys, accountants, brokers and other advisors)
of such Person, to the extent that such officer, director, employee,
representative or agent of such Person is acting in his or her capacity as an
officer, director, employee, representative or agent of such Person.
“REPS Act” means the Renewable Energy Portfolio Standards Act, as amended most
recently by S.B. 124, enacted July 10, 2011 (Title 26, Chap. 1, section 351 et
seq. of the Code of the State of Delaware).





--------------------------------------------------------------------------------




“Repurchase Agreement” means the Repurchase Agreement, dated as of June 14,
2019, by and between the Company and Bloom.
“Repurchase Payments” means the Payment Date Amounts made by Bloom to the
Company for the purchase of the Existing Systems under the Repurchase Agreement.
“Revenue and Expense Statement” is defined in Section 5.2(a) of the LLC
Agreement.
“Schedules” means the schedules attached to the LLC Agreement or the ECCA, as
the context requires.
“Second A&R LLCA” is defined in the Preamble to the LLC Agreement.
“Section 203 Order” means the order issued by FERC authorizing Southern to
assume control of the Company under Section 203(a)(1) of the FPA.
“Securities Act” means the Securities Act of 1933, as amended.
“Shared Assets” means all tangible and intangible assets of the Company that
include rights and obligations in connection with both the Existing Systems and
the New Systems, including (a) the Shared Facilities, (b) the DPL Agreements,
(c) the PJM Agreements, (d) the MOMA, (e) the Site Leases, (f) the
Administrative Services Agreement, (g) the Governmental Approvals (other than
those exclusively related to either the Existing Systems or the New Systems, if
any), and (h) Shared BOF.
“Shared BOF” means, at any point in time, either (a) the BOF used by both the
New Systems and the Existing Systems or (b) the BOF that is not New BOF or
Existing System BOF.
“Shared Facilities” means all tangible assets located on a Site used by both the
Existing Project and the New Project.
“Site” means the real property where the Project is located pursuant to the Site
Leases.
“Site Leases” means, collectively, the Red Lion Site Lease and the Brookside
Site Lease.
“Southern” means SP Diamond State Class B Holdings, LLC.
“Specially Allocated Existing System Items” has the meaning set forth in Section
5.1(d)(viii) of the LLC Agreement.
“Specially Allocated New System Items” has the meaning set forth in Section
5.1(d)(ix) of the LLC Agreement.





--------------------------------------------------------------------------------




“Statement of Objections” is defined in Section 5.2(c) of the LLC Agreement.
“Subsequent Funding” is defined in Section 2.2(b) of the ECCA.
“Subsequent Funding Date” is defined in Section 2.2(b) of the ECCA.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which such Person
(either alone or through or together with any other Person pursuant to any
agreement, arrangement, contract or other commitment) owns, directly or
indirectly, 50% or more of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity.
“System” means each proprietary solid oxide fuel cell power generating unit
including the integrated assembly of mounting assemblies, metering,
transformers, disconnects, switches, wiring devices and wiring interconnected
with the PJM Grid and connected to DPL as the supplier of natural gas to fuel
the System. Systems shall be comprised solely of the Existing Systems and the
New Systems.
“System Replacement Period” is defined in the Preliminary Statements of the
ECCA.
“Tariff Damages” is defined in Section 7.1(c) of the ECCA.
“Tariff Damages Collateral” is defined in Section 11.15 of the LLCA.
“Tariff Event” means any of the following (i) a revocation of the QFCP-RC
Tariff, (ii) a failure of Bloom to be a Qualified Fuel Cell Provider (as defined
in the MOMA), (iii) DSGP not qualifying (or losing qualification) for service
under the QFCP-RC Tariff, (iv) the Portfolio not qualifying (or losing
qualification) as a Qualified Fuel Cell Provider Project (as defined in the
MOMA), or (v) an alteration, modification or reduction of the Tariff
“Disbursement Rates” as compared to the “Disbursement Rates” set forth in the
Base Case Model; provided, however, that no Tariff Event shall be deemed to have
occurred as a result of any action of any Class B Indemnified Party or the
Company without the prior written consent of Bloom (but any action taken by
Bloom or any subcontractor of Bloom pursuant to a contract with the Company will
not be considered an action of a Class B Indemnified Party or the Company).
“Tariffs” means the QFCP-RC Tariff and the Gas Tariff.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
(a)    any taxes, customs, duties, charges, fees, levies, penalties or other
assessments, fees and other governmental charges imposed by any Governmental
Authority, including, but not limited to, income, profits, gross receipts, net
proceeds,





--------------------------------------------------------------------------------




windfall profit, severance, property, personal property (tangible and
intangible) production, sales, use, leasing or lease, license, excise, duty,
franchise, capital stock, net worth, employment, occupation, payroll,
withholding, social security (or similar), unemployment, disability, payroll,
fuel, excess profits, occupational, premium, severance, estimated, alternative
or add-on minimum, ad valorem, value added, turnover, transfer, stamp, or
environmental tax, or any other tax, custom, duty, fee, levy or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax, or additional amount attributable thereto; and
(b)    any liability for the payment of amounts with respect to payment of a
type described in clause (a), including as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of succeeding
to such liability as a result of merger, conversion or asset transfer or as a
result of any obligation under any tax sharing arrangement or tax indemnity
agreement.
“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.
“Tax Returns” means any return, report, statement, information return or other
document (including any amendments thereto and any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any laws, regulations or administrative
requirements relating to any Taxes, including after the Closing Date any IRS
Schedule K-1 issued to Members by the Company, information return, claim for
refund, amended return or declaration of estimated Tax.
“Third Party Claim” means any action, proceeding, demand or claim by a third
party (it being understood that any Affiliate of a Member shall not be deemed to
be a third party).
“Third Party Penalty Claim” is defined in Section 9.13 of the LLC Agreement.
“Transaction Documents” means the LLC Agreement, the ECCA, the Repurchase
Agreement, the MOMA, the Administrative Services Agreement, the CapEx Agreement
and the Class B Guaranty.
“Transfer” is defined in Section 9.1(a) of the LLC Agreement.
“Treasury” means the United States Department of the Treasury.
“Treasury Regulations” means the regulations promulgated under the Code, by the
Treasury, as such regulations may be amended from time to time. All references
herein to specific sections of the regulations shall be deemed also to refer to
any corresponding provisions of succeeding regulations, and any reference to
temporary regulations shall be deemed also to refer to any corresponding
provisions of final regulations.





--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code, as the same may be in effect in the
State of New York or any other applicable jurisdiction.
OTHER DEFINITIONAL PROVISIONS
All terms in the ECCA and the LLC Agreement, as applicable, shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant thereto unless otherwise defined therein.
As used in the ECCA and the LLC Agreement and in any certificate or other
documents made or delivered pursuant thereto, accounting terms not defined in
the ECCA or the LLC Agreement or in any such certificate or other document, and
accounting terms partly defined in the ECCA or the LLC Agreement or in any such
certificate or other document to the extent not defined, shall have the
respective meanings given to them under GAAP. To the extent that the definitions
of accounting terms in the ECCA or the LLC Agreement or in any such certificate
or other document are inconsistent with the meanings of such terms under GAAP,
the definitions contained in the ECCA or the LLC Agreement or in any such
certificate or other document shall control.
The words “hereof”, “herein”, “hereunder”, and words of similar import when used
in the ECCA and the LLC Agreement shall refer to the ECCA or the LLC Agreement,
as the context requires, as a whole and not to any particular provision of the
ECCA or the LLC Agreement. Section references contained in the ECCA and the LLC
Agreement are references to Sections in the ECCA or the LLC Agreement, as
applicable, unless otherwise specified. The term “including” shall mean
“including without limitation”.
The definitions contained in the ECCA and the LLC Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.
Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein.
Any references to a Person are also to its permitted successors and assigns.
All Article and Section titles or captions contained in the ECCA or the LLC
Agreement, as applicable, or in any Exhibit, Annex or Schedule referred to
therein and the table of contents of the ECCA and the LLC Agreement are for
convenience only and shall not be deemed a part of the ECCA or the LLC
Agreement, as the context requires, or affect the meaning or interpretation of
the ECCA or the LLC Agreement, as applicable. Unless otherwise specified, all
references in the ECCA or the LLC Agreement to numbered Articles





--------------------------------------------------------------------------------




and Sections are to Articles and Sections of the ECCA or the LLC Agreement, as
applicable, and all references herein to Annexes, Schedules or Exhibits are to
annexes, schedules and exhibits to the ECCA or the LLC Agreement, as applicable.
Unless otherwise specified, all references contained in the ECCA or the LLC
Agreement, in any Exhibit, Annex or Schedule referred to therein or in any
instrument or document delivered pursuant thereto to dollars or “$” shall mean
United States dollars.
The Parties to the ECCA have participated jointly in the negotiation and
drafting of the ECCA. The Parties to the LLC Agreement have participated jointly
in the negotiation and drafting of the LLC Agreement. In the event an ambiguity
or question of intent or interpretation arises, the ECCA and the LLC Agreement
shall be construed as if drafted jointly by the respective Parties thereto and
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any of the provisions of the ECCA or the LLC
Agreement, as the context requires.







